Mr. Justice Paxson
delivered the opinion of the court,
We are unable to see anything in the evidence in this case to raise an implied or resulting trust. William Neval, plaintiff below, seduced Mary Ann Gisaf, defendant below, who was at the time a young girl, and in his employ. In order to hide the evidence of his crime and her shame, he advised and procured, an operation to be performed upon her, resulting in serious and protracted illness. After she recovered, to use her own words, “ William Neval said he would buy me a house ; that he would pay me for what I had suffered for him. He said he did not want me disgraced ; that if I lost my good name it would be through him.” Shortly after this a house was purchased by the defendant for $4300, the money for which was all furnished by Neval. This is the story, briefly stated, of this transaction, as it appears upon the record. That it was a gift of the money by Neval to the defendant, is clear from the evidence. That there could be no implied or resulting trust in such case, is too plain for argument.
That “an immoral consideration will never support a contract,” as was said by the learned judge of the court below, in that portion of his charge contained in the 6th specification, is doubtless true as an abstract proposition. But it has no application to this case. The defendant is not seeking to enforce such a contract. The contract, so far as one existed, has been fully executed. • This is the case of a man who has wronged a woman, who has made her a compensation for that injury, and who now seeks to recover it back. In this the law will not help him.' As he has sown, so must he reap.
Judgment reversed, and a venire facias de novo awarded.